DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–6 are pending in the present application. Claims 1 has been amended and claims 2–6 remain essentially original in the amendment filed on July 21st, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the interest of compact prosecution, the Office held an interview with Applicant on July 27th, 2021 and proposed an Examiner’s amendment in lieu of a second Non-Final Office Action. Applicant declined stating more time for consideration was needed. Please refer to the Interview Summary of July 27th, 2021 for further details.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21st, 2021 has been entered.

Response to Amendments
The amendments to claim 1 filed on July 21st, 2021 are accepted.
The objection to claim 1 is withdrawn.
The rejection of claims 1–6 under 35 USC 112(a) are withdrawn in view of the amendments. 
Response to Arguments
Applicant’s arguments on page 3 of the Remarks filed July 21st, 2021 are persuasive and the former rejections under 35 USC 103 in view of Myers and Heo are withdrawn. However, new prior art Prasad is introduced to teach the amended limitations.

The following claim rejections are based on the Examiner amendment proposal explanation faxed on July 27th, 2021:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roy Prasad*, US 8769431 B1 (hereinafter “Prasad”). *previously cited
As to claim 1, Prasad discloses a driving method of a data processing device comprising steps of: 
determining a finger of a user that is used for operation of the portable data-processing device by sensing a touch of the finger at a first side surface or a second side surface of the portable (Prasad Figs. 2A,2C,3; Col. 7 ll. 30-48: “determining the location of a hand holding device thumb of a user resting naturally and comfortably on the mobile electronic device desktop”; Fig. 8D steps 1036,1038- a touch of a thumb on a first left side surface portion or a second right side surface portion of a front surface is determined); and 

    PNG
    media_image1.png
    316
    339
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    351
    256
    media_image2.png
    Greyscale

displaying images used for the operation of the portable data-processing device on a display portion so that an image frequently used for the operation is displayed nearer to a movable range of the finger than an image less frequently used for the operation (Prasad Figs. 3,3A-3T4A, Fig. 8L steps 1156,1157: Note in particular Fig. 4A and Col 17 ll. 35-37: “The initial SHUZ-DT 433 may have some icons that were provided by the device maker as a factory default. These might consist of some of the obvious and commonly used functions, such as phone, email, instant messaging, calendar, etc. Less frequently used icons could be on the standard desktop”- the standard “desktop” refers to the portion of the screen outside of the movable range of the thumb),
(Prasad Fig. 4A, Col. 17 ll. 35-47: factory default decides the placement of images frequently used within a movable range).

However in the event one might argue that the first and second side surface “portions” of Prasad are part of the same surface and that the claimed first surface and second surface must be different sides, the following alternative rejection for claim 1 is applied:

Claim Rejections - 35 USC § 103
Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Dong-Un Jin et al*, USPGPUB 2013/0002133 A1 (hereinafter “Jin”).
As to claim 1, Prasad discloses a driving method of a data processing device comprising steps of: 
determining a finger of a user that is used for operation of the portable data-processing device by sensing a touch of the finger at a first side surface or a second side surface of the portable data-processing device (Prasad Figs. 2A,2C,3; Col. 7 ll. 30-48; Fig. 8D steps 1036,1038: see above)
displaying images used for the operation of the portable data-processing device on a display portion so that an image frequently used for the operation is displayed nearer to a movable range of the finger than an image less frequently used for the operation (Prasad Figs. 3,3A-3T4A, Fig. 8L steps 1156,1157: Note in particular Fig. 4A and Col 17 ll. 35-37
wherein a position of the image frequently used for the operation is generated by the data processing device (Prasad Fig. 4A, Col. 17 ll. 35-47
(Jin Figs. 1-2,5 areas D2; para. 57,121-122: first and second side surfaces D2 on the left and right are different surfaces for display that may also be integrated into a touchpanel T2 shown in Figs. 15-18). 

    PNG
    media_image3.png
    392
    433
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    460
    441
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Prasad by extending them further out to different first and second side surfaces taught by Jin. According to Jin para. 10, such an extension of the first and second side surfaces may “provide a flexible display panel that allows a user to feel a sense of beauty by adding a design of a curved surface and significantly decreases the ratio of non-display regions to a display region recognized by a user”.

As to claim 2, Prasad modified by Jin discloses the driving method according to claim 1, wherein the first and second side surfaces are configured to display an image (Jin Figs. 1,2,5: please refer to the discussion of claim 1)
As to claim 3, Prasad modified by Jin discloses the driving method according to claim 1, wherein the first and second side surfaces and the display portion each comprise a touch sensor (Jin Figs. 15-18; para. 121-122: please refer to the discussion of claim 1).

As to claim 4, Prasad modified by Jin discloses the driving method according to claim 1, wherein the second side surface faces the first side surface with the display portion therebetween, and wherein the display portion is in contact with the first and second side surfaces (Jin Figs. 1-2 areas D2; para. 57: a second side surface D2 on the right faces a first side surface D2 on the left with a display D1 inbetween).

Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Jin, and further in view of Ayumu Yagihashi et al*, USPGPUB 2014/0232653 A1 (hereinafter “Yagihashi”).

As to claim 5, Prasad modified by Jin discloses the driving method according to claim 1, wherein the step of determining comprises: defining a figure as a contact region (Fig. 3; Col. 6 ll. 12-18, Col. 13 ll. 43-57: SHUZ single handed utility zone 200 is defined as a square figure).
However although Prasad determines the length and girth of a thumb  and adjusts the width and height of the contact region 200 according to a reach of a user’s thumb (see Fig. 7C,7D; Col. 20 ll. 61-67; Col. 21 ll. 3-10), Prasad is silent on determining central coordinates of the figure whose area is larger than a predetermined area.

determining central coordinates of the figure whose area is larger than a predetermined area (Yagihashi para. 59: “the supporting-point position detecting unit 230 detects the center of the region A131 (the center point of a line segment) as the supporting-point position (point P101) of the left thumb”- the central coordinates are predetermined as an area larger than the predetermined area of the reach of the thumb).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Yagihashi to the driving method of Prasad modified by Jin. According to Yagihashi para. 7, “it is possible to more appropriately set the touch region if a region operable with a hand with which the portable electronic apparatus is held is more accurately identified”. In other words, arranging items in the vicinity of the position of a finger is more possible when the touch region is determined more accurately.

Regarding claim 6, Prasad modified by Jin discloses the driving method according to claim 1, however they fail to teach defining a line segment as a length of a contact region; and determining midpoint coordinates of the line segment whose length is longer than a predetermined length.
Yagihashi teaches a driving method,

    PNG
    media_image5.png
    372
    742
    media_image5.png
    Greyscale

wherein the step of determining comprises: defining a line segment L101 as a length of a contact region (Yagihashi Fig. 3; para. 54,59: Length L101 is the line segment of the length of the thumb acquires in contact sensing); and determining midpoint coordinates of the line segment whose length is longer than a predetermined length (para. 59: the center point of the line segment is determined).
Please refer to the same obviousness motivation applied regarding claim 5.

Conclusion
It is suggested to modify claim 1 as described in the faxed Examiner amendment proposal. Please refer to the attachment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646